Case 1:19-cr-04442-MV Document 44 Filed 01/08/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
UNITED STATES OF AMERICA,
Plaintiff,
vs. No. CR 19 4442 MV
ANDREW ROMERO,
Defendant,

OPPOSED MOTION FOR DE NOVO REVIEW
OF NOVEMBER 25, 2019 DETENTION ORDER

The Defe:dant, by and through undersigned counsel and pursuant to
18 U.S.C. §3 145(b), respectfully requests the Court’s review of the November 25, 2019,
Detention Order to determine if Defendant’s conditions of release should be amended to allow
him release to the third party custody of his step-mother, Theresa Romero and electronic
monitoring, if needed. As grounds for this motion, Defendant states:
I. PROCEDURAL BACKGROUND
1. On November 21, 2019, a Complaint was filed charging Defendant Andrew Romero
and two co-deferldants with Interference with Commerce by Threats or Violence in violation of
18 U.S.C. § 1951 and Use of a Firearm during a Crime of Violence in violation of 18 U.S.C.
§ 924(c).
2. On November 25, 2019, a Detention hearing was held before the Honorable Jerry H.
Ritter. The Court took evidence and argument concerning the Defendant’s release or detention.
3. Following argument of counsel, the Court entered it’s Order detaining
Defendant Romero.
4. Judge Ritter made the following findings that the Government had proven:
a.. There is a rebuttable presumption that no condition or combination of
conditions will reasonably assure the appearance of the defendant as required and

the safety of the community because there is probable cause to believe that the
defendant committed one or more of the following offenses:
Case 1:19-cr-04442-MV Document 44 Filed 01/08/20 Page 2 of 6

(2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
b. By clear and convincing evidence that no condition or combination of
conditions of release will reasonably assure the safety of any person and the
community;
c. Weight of evidence against the Defendant is strong;
d. Defendant is subject to lengthy period of incarceration if convicted;
e. Defendant’s prior criminal history; and
f. Defendant’s history of violence or use of weapons.
g. The defendant has presented evidence sufficient to rebut the presumption, but
after considering the presumption and the other factors, detention is warranted.
(Doc. 23).

5. United States Pre-Trial Services conducted a background assessment and
recommended Defendant’s release on conditions of third-party release to his step-mother,
Theresa Romero, and additional conditions including: report for pre-trial supervision; no alcohol;
submit to randon; alcohol and drug screening; no drug use; participate in an evaluation for
substance abuse; participate in substance abuse counseling; no obstructing or tampering with
substance testing, continue or actively seek employment; travel restricted to Taos County; no
contact with any person who is or may be a victim or witness in the case including co-
defendants; no possession of a firearm, destructive device or other dangerous weapon; and report
every contact with law enforcement.

6. On December 3, 2019, Defendant Andrew Romero was indicted along with two co-
defendants with Count 1: Conspiracy to Commit Interference with Commerce by Threats and
Violence in violation of 18 U.S.C. § 1951; Count 2: Interference with Commerce by Threats and
Violence in violation of 18 U.S.C. § 1951 and Aiding and Abetting in violation of 18 U.S.C. § 2;
and Count 3: Using and Carrying a Firearm During and in Relation to a Crime of Violence, and
Possessing a Firearm in Furtherance of Such Crime; Discharging Said Firearm in violation of 18
U.S.C. §§ 924(c)(1)(A)(iii) and Aiding and Abetting in violation of U. S. C. § 2. The alleged act
took place on or about November 11, 2019, in Taos County, in the District of New Mexico.

2

. 2
Case 1:19-cr-04442-MV Document 44 Filed 01/08/20 Page 3 of 6

(Doe. No. 36). The Honorable Martha Vasquez was the assigned Judge in the matter.

Il. FACTORS THAT WEIGH AGAINST THE DETENTION ORDER
FINDINGS.

A. There is not clear and convincing evidence that no combination
of conditions of release will reasonably assure the safety of any person
and the community.

“Clear and convincing” evidence of dangerousness requires proof that a particular
Defendant actualy poses a danger to the community; not that a Defendant, in theory, poses a
danger. U.S. v. Patriarca, 948 F.2d 789 (1st Cir. 1991).

In Defendant Romero’s case, at the time of the federal indictment, he had been
charged in State Court with Armed Robbery and Conspiracy to Commit Armed Robbery on
November 13, 2019 in Cause No. M-53-FR-2019-00218 and was ordered released on conditions,
including house arrest and electronic monitoring on November 14, 2019 pending a detention
hearing in District Court. The charges in the State case involve the prosecution of the instant
Federal charges deainst Defendant Romero and the two co-defendants in this case. The State
case was dismissed without prejudice on November 22, 2019 by the State of New Mexico citing
criminal charges being filed in Federal Court.

This factor, alone, weighs heavily against “clear and convincing” evidence of danger to
the community. Additionally, in the instant case, Pre-trial Services completed a background
assessment and recommended Defendant’s release on conditions of third-party release to his
step-mother, Theresa Romero, and additional and other conditions.

B. Theréis Ample Evidence that Other Conditions of Release
Will Assure the Defendant’s Appearance as Required.

As stated above, the Defendant was to have been released on State Court’s
conditions. Further, upon information and belief, there is virtually no history of the Defendant

Romero failing to appear for any previous hearings. Finally, U.S. Pre-trial Services has done a
Case 1:19-cr-04442-MV Document 44 Filed 01/08/20 Page 4 of 6

complete investigation and determined that release is recommended.

C. Deferdant is Subject to Lengthy Incarceration.

This finding correctly notes that Defendant is facing a mandatory 10 year sentence
depending on whether a firearm was used during and in relation to a crime of violence and
discharged. Nonetheless, there is no evidence that Defendant Romero actively interfered with
commerce or discharged a firearm in furtherance of the interference with commerce.

D. Defendant Does Not Have a Significant Criminal History.

When Defendant Romero was 21 years old he was charged in the Fourth Judicial District
Court (LasVegas’’ New Mexico) with Assault (Deadly Weapon) and Assault with Intent to
Commit a Violent Felony on July 9, 2012. Investigation establishes Count 1 was amended to
Aggravated Assault with a Deadly Weapon (Firearm) and Count 2 was dismissed. Defendant
Romero was placed on a Conditional Discharge with 18 months of unsupervised probation. On
February 28, 2014 probation terminated and the case was dismissed. Defendant Romero has
been cited for traffic offenses which were resolved through payment of fines.

Defendant Romero is the 28 year old father of two children, was supporting his children,
and was employed by the Pircuris Pueblo Forestry prior to his arrest. He is a lifelong resident of
New Mexico and a graduate of Penasco High School. He has no passport or has traveled outside
of the United States. Prior to his arrest on these charges he was living with his Father and Step-
Mother in Rio Lucero, New Mexico.

III. FACTORS IN SUPPORT OF DEFENDANT’S RELEASE TO PRETRIAL
SERVICES.

Defendant Romero requests his release to Pre-trial Services as set
forth in the report! submitted to the Court on November 25, 2019. Consequently,
the following factors are noted:

1. Defeniiant’s Background

Andrew Romero is twenty (28) years old and was born and raised in
Case 1:19-cr-04442-MV Document 44 Filed 01/08/20 Page 5 of 6

Penasco, New Mexico where he resided with his Step-Mother and Father prior to his arrest on
the above-listed charges. Mr. Romero has two children aged 8 and 3 years old. He pays child
support for the benefit of his children.

Mr. Romero graduated from Penasco High School and is employed by the Picuris Pueblo
Forestry. Defendant Romero had a felony charge that was subsequently dismissed pursuant to
the terms of a conditional discharge plea agreement.

2. Defendant Was to Be Under State Court Conditions of Release Including Ankle
Monitoring. ~*~

Defendant had been charged in State Court with various State Court
offenses encompassing the identical conduct alleged in the Federal Indictment. Defendant was
arrested on or about November 11, 2019, and was to have been released by Court Order on
conditions of house arrest with GPS monitoring on November 14, 2019 and State Pre-trial
Supervision.

3. U.S, Pre-Trial Services Has Recommended Defendant’s
Release

USS. Pre-trial Services has conducted a thorough background investigation of the
Defendant including contacting Defendant’s step-mother, and reviewing all Defendant’s criminal
history. Pre-trial Services is acutely aware of nature of the charges and the penalties.
Nonetheless, Pre-trial Services has recommended release on conditions. Consequently, the
determination to release the Defendant has been made by two entities: one State Magistrate Judge
and one Federal Pre-Trial Services.

Assistant United States Attorney Samuel Hurtado was contacted and he opposes this
Motion.

IV. CONCLUSION.

Based on the foregoing, the Court should amend the Detention Order

and release Mr. Romero on conditions.
Case. 1:19-cr-04442-MV Document 44 Filed 01/08/20 Page 6 of 6

Respectfully submitted,

MARTIN LOPEZ, ITI
A Professional Corporation

Electronically filed January 8, 2020
Martin Lopez, III

Attorney for Defendant Romero
1500 Mountain Rd. N. W.
Albuquerque, New Mexico 87104
Tele: (505) 243-2900

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on the 8th_of January, 2020, I filed the foregoing pleading
electronically through the CM/ECF system, which caused the following counsel to be served by

electronic means, as more fully reflected on the Notice of Electronic Filing to the following:

Samuel Hurtado
Assistant United States Attorney

Samuel.A.Hurtado@usdoj.gov

Mindy_Pirkovic
United States Probation

Mindy _Pirkovic@nmp.uscourts.gov

Electronically Filed 1/8/2020
Martin Lopez, III
